
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1659
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Kirk) submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Designating Robert V. Remini as Historian
		  Emeritus of the United States House of Representatives.
	
	
		Whereas Robert V. Remini retired from the United States
			 House of Representatives after serving with distinction as the Historian of the
			 House from 2005 to 2010;
		Whereas Robert V. Remini has dedicated his House service
			 to preserving, protecting, and promoting the history of the House of
			 Representatives and its members;
		Whereas Robert V. Remini has produced or directed
			 production of a number of publications detailing the rich institutional history
			 of the House, in particular The House, a critically acclaimed
			 and long overdue history of the House;
		Whereas Robert V. Remini has assisted in the House's
			 commemoration of events of historical significance and in the development of
			 exhibitions and educational programs on the history of the House of
			 Representatives and the United States Capitol;
		Whereas Robert V. Remini has upheld the high standards and
			 traditions of the House with abiding devotion, and has performed his House
			 duties in an impartial and professional manner; and
		Whereas Robert V. Remini has earned the respect,
			 affection, and esteem of the United States House of Representatives: Now,
			 therefore, be it
		
	
		That, effective October 1, 2010, as a token
			 of the appreciation of the House of Representatives for his long and faithful
			 service, Robert V. Remini is hereby designated as Historian Emeritus of the
			 United States House of Representatives.
		
